Citation Nr: 1116426	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-10 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from March 1969 to March 1971. He served in the Republic of Vietnam from July 1970 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a December 2009 decision, the Board denied the Veteran's claim for service connection for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court issued an order which granted a joint motion of the parties, dated that same month, for remand and to vacate the Board's December 2009 decision.  

In March 2011 the Veteran's attorney submitted additional evidence and waived RO review of the newly submitted evidence.
 

FINDING OF FACT

The Veteran has PTSD as a result of service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishment of service connection for PTSD requires (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Veteran in that case, who had a non-combat military occupational specialty (MOS), claimed that he was exposed to rocket attacks while stationed at Da Nang.  Records for the Veteran's unit corroborated the Veteran's assertion that enemy rocket attacks occurred during the time he was stationed at Da Nang, but did not document his personal participation.  The Court in that case determined that the Veteran's presence with his unit at the time the attacks occurred corroborated his statement that he experienced such attacks personally.  Citing Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court concluded that the Board erred in interpreting the corroboration requirement too narrowly by requiring the Veteran to corroborate his actual proximity to and participation in the rocket attacks on Da Nang.  Id. at 128-29.

Furthermore, 38 C.F.R. § 3.304(f), the regulation governing the establishment of service connection for PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (correcting a clerical error in the Federal Register publication of July 13, 2010).  This change is effective for all claims, such as the present claim, currently pending before VA.  This change had the effect of liberalizing the evidentiary requirements for corroboration of a Veteran's claimed stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a Veteran's lay testimony alone may establish the incurrence of an in-service stressor if such stressor is consistent with the circumstances of the Veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  Clear and convincing evidence to the contrary may, however, rebut such a presumption.  Id.

The Veteran's service personnel records confirm that the Veteran was in Vietnam from July 26, 1970 to March 16, 1971, and show that he worked as a heavy equipment repairman.  

In August 2004 the Veteran submitted a stressor statement.  One of his claimed stressors was "taking fire while trying to weld the Quangtri Airport back together."  In June 2008 the Veteran again reported a number of stressors, including experiencing a rocket attack.  

In December 2008 the United States Joint Services Records Research Center (JSRRC) confirmed that an unknown enemy round landed at the Quang Tri ASP on February 18, 1971, and that on February 24, 1971, Quang Tri received seven enemy rockets.

The record contains many VA medical records and statements indicating that the Veteran has PTSD due to his service in Vietnam.  

In a February 2011 statement, the Veteran's VA treating psychiatrist opined that the Veteran had PTSD due to stressful events, including rocket attacks at Quang Tri Base.

In another February 2011 statement, the Veteran's VA counselor opined that the Veteran had PTSD due to his Vietnam experiences, including being mortared.

The Board recognizes that the Veteran has alleged other stressors that have been inconsistent, and even false.  Regardless, the fact remains that the Veteran did serve at Quang Tri at a time when it received enemy rocket fire, and there is a VA medical opinion that the Veteran has PTSD due to the Quang Tri rocket attack.  In light of the recent changes to 38 C.F.R. § 3.304(f), the Board finds that the Veteran's exposure to rocket fire is corroborated.  Furthermore there are VA diagnoses of PTSD based on the corroborated stressor.  Accordingly, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


